268 P.3d 820 (2011)
247 Or. App. 571
STATE of Oregon, Plaintiff-Respondent,
v.
Shawn Israel WATSON, Defendant-Appellant.
08CR0478; A143951.
Court of Appeals of Oregon.
Submitted November 15, 2011.
Decided December 29, 2011.
Peter Gartlan, Chief Defender, and Kristin A. Carveth, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Kristen G. Williams, Assistant Attorney General, filed the brief for respondent.
Before SERCOMBE, Presiding Judge, and BREWER, Chief Judge, and EGAN, Judge pro tempore.
PER CURIAM.
Affirmed. State v. Alvarez, 240 Or.App. 167, 246 P.3d 26 (2010), rev. den., 350 Or. 408, 256 P.3d 121 (2011).